13 Mich. App. 592 (1968)
164 N.W.2d 774
PEOPLE
v.
BURD, NO. 2.
Docket No. 3,659.
Michigan Court of Appeals.
Decided October 21, 1968.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, James K. Miller, Prosecuting Attorney, and S.J. Venema, Assistant Prosecuting Attorney, for the people.
Raymond R. Kail, for defendant on appeal.
PER CURIAM:
Keith E. Burd was convicted of arson in 1958 on a plea of guilty. CL 1948, § 750.73 (Stat Ann 1962 Rev § 28.268). He appeals claiming the trial court committed error in not advising him *593 of his right to court appointed counsel and in proceeding against him under an unauthorized warrant.
Upon defendant's arraignment, he was apprized of his right to an attorney as follows:
"The law gives you the right to consult an attorney if you care to do so. So before you say whether you are guilty or not guilty, my question to you then is do you want to consult an attorney before you plead to this charge, before you say whether you are guilty or not guilty?"
He responded: "No".
Under the authority of People v. Stearns (1968), 380 Mich. 704, we hold this constitutes a waiver of the right to counsel.
Defendant also asserts that he was arrested under an unlawful warrant. CL 1948, § 774.4 (Stat Ann 1959 Cum Supp § 28.1195). A review of the record discloses no procedural defect and no error regarding this allegation. People v. Carter (1967), 379 Mich. 24.
The judgment of the trial court is affirmed.
T.G. KAVANAGH, P.J., and McGREGOR and PHILIP C. ELLIOTT, JJ., concurred.